Citation Nr: 0127087	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  98-20 720	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including anxiety, depression, and 
post-traumatic stress disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
October 1960 to October 1963.

In July 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, denied the 
veteran's claims of service connection for an acquired 
psychiatric disorder, inclusive of anxiety and depression, 
and for a bilateral hearing loss.  He appealed to the Board 
of Veterans' Appeals (Board).

In a statement submitted in December 1998 along with his 
substantive appeal, the veteran indicated that he wanted to 
add post-traumatic stress disorder (PTSD) to his claim for an 
acquired psychiatric disorder.  The RO denied the claim for 
PTSD in June 2000, and he continued with his appeal, 
inclusive of that condition.  So the issues before the Board 
are whether he is entitled to service connection for an 
acquired psychiatric disorder, inclusive of anxiety, 
depression, and PTSD, and whether he is entitled to service 
connection for bilateral hearing loss.  38 C.F.R. § 20.200 
(2001).

In support of his claims, the veteran testified at a hearing 
at the RO in June 2001 before the undersigned member of the 
Board who was on a travel assignment at the RO.  That type of 
hearing is often referred to as a travel Board hearing.


FINDINGS OF FACT

1.  There is no objective evidence of record confirming the 
veteran engaged in combat against enemy forces while he was 
on active duty in the military, and he has not provided 
sufficient information to conduct a meaningful search for 
corroborating evidence.

2.  There also is no medical evidence of record indicating 
the veteran's complaints of anxiety and depression during 
service were early signs of a stress-related psychiatric 
disorder, or that any of his currently diagnosed psychiatric 
impairment, inclusive of PTSD "symptoms," is causally 
related to his military service.

3.  There is no medical evidence of record establishing that 
the veteran's current bilateral hearing loss is a result of 
his service in the military.


CONCLUSIONS OF LAW

1.  None of the veteran's current psychiatric disorders was 
incurred in or aggravated during his service in the military.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).

2.  The veteran's bilateral hearing loss was not incurred in 
or aggravated during service.  38 U.S.C.A. § 1131 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for the conditions at issue 
if there is medical evidence confirming the veteran currently 
has them and if there is medical evidence indicating they are 
a residual of a personal injury that he sustained or a 
disease that he contracted while he was on active duty in the 
military.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a); see, 
too, Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. 
West, 12 Vet. App. 341, 346 (1999); Rose v. West, 
11 Vet. App. 169, 171 (1998); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Service connection also would be warranted 
for aggravation of a pre-existing condition during service.  
Id; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Service 
connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for considering evidence both 
for and against the claim.  If the evidence, as a whole, 
supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(i) The Claim for an Acquired Psychiatric Disorder, Inclusive 
of Anxiety, Depression, and PTSD

The general statutes and regulations governing claims for 
service connection for anxiety and depression are the same as 
those alluded to above.  However, service connection for 
PTSD-in particular, requires medical evidence establishing a 
diagnosis in accordance with 38 C.F.R. § 4.125(a) (the 
diagnosis must conform to DSM-IV and be supported by findings 
on examination), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain information that 
corroborates his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

The veteran's service personnel records, including his DD 
Form 214, do not contain any indication whatsoever that he 
received any decorations, medals, badges, commendations, 
citations or campaign ribbons that typically are indicative 
of combat service, per se.  See, e.g., VAOPGCPREC 12-99 
(October 18, 1999).  Indeed, he did not serve on active duty 
in the military during a period of war; rather, he had 
peacetime service during the interim years after the Korean 
Conflict and before the Vietnam War.  Furthermore, his 
military occupational specialty (MOS), was a wheeled vehicle 
automobile mechanic, which is not the type of specialty which 
would ordinarily entail active combat participation or 
involvement.  So his alleged stressors must be confirmed by 
other objective means, as the Board may not presume that the 
alleged traumatic events actually occurred simply because he 
says they did.  The veteran has alleged that although he had 
"peacetime" service, that was not really the case because 
there was active combat going on in Korea in the area where 
he was stationed after the war.  However, the veteran's mere 
presence in a combat zone is not sufficient to show that he 
actually engaged in combat with enemy forces.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  

In a statement submitted in February 1999 (he also submitted 
a copy of that same statement in February 2000), the veteran 
acknowledged that he could not remember some specific details 
concerning his alleged stressors-insofar as the exact dates, 
times, and names of the people involved.  But he maintained, 
nonetheless, that the events alleged did in fact occur-which 
mostly involved being shot at and caught up in firefights 
while out on patrol in and around the demilitarized zone 
(DMZ).  He also alleged that, even when he returned stateside 
to Ft. Meade, there was a motor pool there that looked like a 
salvage yard, and that the aggregate effect of those 
traumatic incidents caused him to begin experiencing problems 
with his nerves manifested by visible "shaking."  He 
claimed the problem has persisted during the years since his 
discharge from the military, which in turn has cost him 
several good paying jobs with his local steamfitter's union.

While the veteran's service medical records (SMRs) confirm 
that he had complaints in June and September 1963 of anxiety 
and depression, a stress-related psychiatric disorder was 
never actually diagnosed while he was in service.  There also 
is no medical evidence of record indicating or otherwise 
suggesting that he was given a relevant stress-related 
psychiatric diagnosis for many ensuing years after service 
prior to, at the very earliest, January 1997.  But even then, 
and when later seen in November 1997 and February 1998, his 
depression, anxiety and possible tremors were not causally 
related to his service in the military-but rather, were 
linked to chronic debilitating problems (pain, etc.) that he 
had been experiencing with his low back since about 1977, and 
even more noticeably since an intercurrent injury at his 
civilian job in November 1993.  In fact, the chronic 
radiating pain in his low back and lower extremities was so 
bad that he underwent a lumbar laminectomy and diskectomy at 
L4-5 with a lateral foraminotomy for a herniated nucleus 
pulposus (HNP).  

Moreover, the Social Security Administration (SSA) awarded 
the veteran disability benefits following the work-related 
injury due to the severity of his chronic low back problems, 
and to a lesser extent because of other problems with 
impotence and bladder incontinence.  Interestingly, none of 
his psychiatric disorders was ever causally attributed to his 
service in the military by competent evidence.  Even his more 
recent diagnoses in June and August 2000 of PTSD "symptoms" 
versus a generalized anxiety disorder (GAD) have not been 
causally attributed to his service in the military by a 
competent medical opinion.  The veteran, despite his 
assertions and theories as a lay person, does not have the 
necessary medical training and/or professional expertise to 
competently link his current psychiatric impairment to his 
service in the military.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The same is true of the numerous 
additional statements that were submitted on his behalf by 
his mother, wife, and other relatives and friends in October 
1998, and more recently in February 2000.  None of them 
profess to have any specialized medical training and/or 
expertise in the field of psychiatry or psychology, and this 
is not otherwise indicated by the record on appeal, so they 
also do not have the medical competence to causally relate 
the veteran's current psychiatric impairment to his service 
in the military.  Id., at 494-95.

The absence of any competent evidence of a nexus to 
etiologically link either the veteran's depression, anxiety, 
or current PTSD "symptoms" to his military service 
precludes a favorable decision on his claim for service 
connection as this type of evidence must exist for the 
granting this VA benefit.  See, e.g., Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998); and Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998), citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Insofar as his claim for PTSD, in particular, the 
veteran has not provided sufficient information (i.e., the 
who, what, when and where facts) to permit objective 
verification of his alleged stressors by contacting such 
collateral sources as the United States Armed Services Center 
for the Research of Unit Records (USASCRUR), or the National 
Personnel Records Center (NPRC), or the National Archives and 
Records Administration (NARA), etc.  See VA Adjudication 
Procedure Manual M21-1, Part VI, paragraph 7.46 (now included 
in Manual M21-1 in Part IV, Paragraph 11.38(f) (Change 61, 
September 12, 1997) and in Part III, Paragraph 5.14(b) 
(Change 49,  February 20, 1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that requesting him to provide this type of 
information, to this extent and level of detail, does not 
impose an impossible or onerous burden, and that the duty to 
assist him in fully developing the evidence concerning his 
claim is not a "one-way street."  See Wood, 1 Vet. App. at 
193.  Consequently, since his alleged stressors are either 
unverified or of the type that are unverifiable, there is no 
need to conduct an examination to determine whether PTSD is 
present because, even if diagnosed, service connection would 
not be warranted due to the lack of the required inservice 
stressor.

The preponderance of the evidence of record establishes that 
the veteran's current psychiatric impairment did not result 
from his service in the military.  Thus, inasmuch as the 
preponderance of the evidence is against his claim, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection is not warranted.  Alemany v. Brown, 9 Vet. App. 
518 (1996); see also Gabrielson v. Brown, 7 Vet. App. 36 
(1994).

(ii) The claim for a Bilateral Hearing Loss

The general statutes and regulations governing this claim for 
service connection are essentially the same as those alluded 
to above governing the claim for service connection for a 
psychiatric disorder, with some additional requirements 
pertaining specifically to hearing loss.  In these types of 
cases, even if the veteran currently is having difficulty 
with his hearing acuity, his hearing loss still must be of 
sufficient severity to at least meet the threshold minimum 
criteria of 38 C.F.R. § 3.385 to actually be considered 
a "disability" for the purposes of applying the laws 
administered by VA.  According to this regulation, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  Id.

The veteran's SMRs do not contain any indication whatsoever-
either in the way of a subjective complaint or an objective 
clinical finding or diagnosis, that he had any problems with 
his hearing acuity while on active duty in the military.  His 
hearing was within normal limits when it was tested during 
service, and he personally denied experiencing any problems 
with his hearing when he completed a medical history 
questionnaire in September 1963, just one month prior to his 
final discharge from active service. 

There also is no medical evidence of record indicating or 
otherwise suggesting that he had any problems with his 
hearing for many years after service, prior to February 1998.  
Furthermore, there has been no objective medical indication 
that the current problems with his hearing acuity are related 
to his service in the military-even if the Board were to 
presume, for the sake of argument, that he has sufficient 
hearing loss to meet the threshold minimum criteria of 38 
C.F.R. § 3.385.  Therefore, due to the lack of evidence of a 
medical nexus of a cause-and-effect relationship between his 
hearing loss and his service in the military (specifically, 
prolonged noise exposure in service) his claim must be 
denied.  Neither him nor any of the others who submitted lay 
statements on his behalf is shown to be qualified to give a 
competent medical opinion on the determinative issue of 
medical causation.  Espiritu, 2 Vet. App. at 494-95; see also 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

The preponderance of the evidence of record demonstrates that 
the veteran's current hearing impairment is not a result of 
his service in the military.  Thus, 
the benefit-of-the-doubt doctrine does not apply, and service 
connection is not warranted.  Alemany, 9 Vet. App. at 519.

(iii) Conclusion

In denying the claims for service connection for a 
psychiatric disorder and for bilateral hearing loss, the 
Board is mindful of the Veterans Claims Assistance Act of 
2000 (the "VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This new law since has been codified, as amended, at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  Among other 
things, it redefined VA's obligations with respect to the 
duty to assist and included an enhanced duty to notify a 
veteran of information and evidence necessary to substantiate 
his claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001); see also 66 Fed. Reg., No. 
168, 45620-45632 (Aug. 29, 20001).  The VCAA is applicable to 
claims filed on or after the date of its enactment, November 
9, 2000, or to claims that were filed before that date but 
which are not yet final.  VAOPGCPREC 11-2000 (Nov. 27, 2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991)

Ordinarily, a change in law of this type during the pendency 
of the appeal might warrant remanding the case to the RO for 
consideration of the VCAA in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
However, this is not necessary in this particular case since 
the RO already provided the appellant a detailed letter in 
April 2001 explaining the legal requirements for establishing 
his entitlement to service connection for the conditions at 
issue.  The RO also gave him an opportunity to identify 
and/or submit additional medical evidence in support of his 
claims, and he again had similar opportunity during his 
travel Board hearing in June 2001.  However, he indicated 
during his hearing that all of the doctors who allegedly 
evaluated or treated him during the years immediately after 
his discharge from the military (from about 1963 to 1970) 
either are deceased or their records cannot be located and 
obtained.  He also acknowledged that he has not received any 
additional treatment, including in recent months, that would 
involve records of which have not already been obtained and 
associated with the claims folder.  He has also acknowledged 
that his award of SSA disability benefits had nothing to do 
with any of the conditions at issue, so that those records 
need not be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, a remand for further 
records is not necessary and no further notification or 
assistance in developing his claims is required by the VCAA.


ORDER

The claim of service connection for an acquired psychiatric 
disorder, inclusive of anxiety, depression, and PTSD, and the 
claim of service connection for a bilateral hearing loss are 
denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

